DETAILED ACTION
Election/Restrictions
1. 	Applicant's election, without traverse, of claims 1-13 in the “Response to Restriction Requirement” filed on 11/17/2020 is acknowledged and entered by the Examiner. Applicant's addition of claims 21-27 in “Claims” filed on 11/17/2020 with the same reply, have been entered by Examiner. 
	This office action consider claims 1-13 and 21-27 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 7 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Lan et al. (US 20160093591 A1; hereinafter Lan). 
Regarding claim 7, Lan teaches a method (see the entire document, specifically Fig. 1+; [0039+], and as cited below), comprising: 
forming a dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 1; [0039-0040] in view of [0051]) on an underlying handle wafer (102);
patterning the dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041-0042] in view of [0051]) to expose portions of the underlying handle wafer (102), wherein a first surface area (see Fig. 10A; see [0051]) of the underlying handle wafer (102) covered by the patterned dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041] in view of [0051]; where 150a, 150b has a greater width) is greater than a second surface area of the exposed portions of the underlying handle wafer (102); and 
bonding an epitaxial device layer (Figs. 13-15; [0055-0057] in view of [0065]; where Tiers 1 and 2 are bonded to the patterned dielectric layer; see [0065] where semiconductor materials of upper-tier wafers comprise of silicon; see [0024] of the “Specification” of the instant disclosure, where it states that “In various examples, the epitaxial layer 404 may include, but is not limited to, silicon (Si)”; therefore, it is construed that the semiconductor materials of upper-tier wafers which comprise of silicon  are epitaxial semiconductor materials) to the patterned dielectric layer ({104, 106, 150A, 150B}; [0039-0041] in view of [0051]).
Regarding claim 10, Lan teaches all of the features of claim 1. 
Lan further teaches wherein the patterning the dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041] in view of [0051]) includes forming a patterned dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041] in view of [0051]) having a plurality of dielectric layer portions ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041] in view of [0051]) and a plurality of air gaps interposing the plurality of dielectric layer portions ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041] in view of [0051], where gaps are formed during the patterning and etching process).

3.	Claims 8, 12, and 13 are rejected under 35 U.S.C.103 as being unpatentable over Lan et al. (US 20160093591 A1; hereinafter Lan), in view of Suzuki et al. (US 6043145 A; hereinafter Suzuki). 
Regarding claim 8, Lan teaches all of the features of claim 7. 
Lan further teaches wherein the dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0039-0042] in view of [0051]) (see below for “includes a low-K”) dielectric layer ([0039-0042] in view of [0051])
As noted above, Lan does not expressly disclose “(wherein the dielectric layer) includes a low-K (dielectric layer)”.
However, in the analogous art, Suzuki teaches a multilayer wiring 
structure of a semiconductor integrated circuit ([Abstract]), wherein (Fig. 5A+; [0090+]) a first insulating film (63; Fig. 5D; C8 L50+) and second insulating film (68) formed over a substrate, where an opening is formed in first insulating film (63; Fig. 5D) and second insulating film (68), where the first insulating film (63) and the third insulating film (68) comprise silicon oxide and the second insulating film 64 comprises silicon nitride in Example 1 described above, materials for the insulating films are not limited to this combination so long as they have excellent insulation abilities, and a formed insulating film can have an etching rate sufficiently different to other films. For example, organic SOG's (dielectric constant .epsilon.=3.0 to 3.5), polyimide compounds (dielectric constant .epsilon.=3.0 to 3.5), benzocyclobutene (dielectric constant .epsilon.=approximately 2.6), and poly-para-xylylene (dielectric constant .epsilon.=approximately 2.4) can be listed as materials containing carbon atoms and having low dielectric constants (C9 L42-62).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric material of Lan in view of the dielectric material of Suzuki, and thereby, modified Lan’s (by Suzuki) method will have wherein the dielectric layer (Lan {104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0039-0042] in view of [0051]) includes a low-K dielectric layer (Lan [0039-0042] in view of Suzuki C9 L42-62; benzocyclobutene (dielectric constant .epsilon.=approximately 2.6). 		
The ordinary artisan would have been motivated to modify Lan in the manner set forth above, at least, because this inclusion provides materials with low dielectric constants since that have heat resistances suitable for materials of semiconductor units. Polyimide compounds exhibit heat resistance by having imide linkages, and benzocyclobutene and poly-para-xylylene by having polymer structures of benzene rings (Suzuki C9 L42-62).
Regarding claim 12, Lan teaches all of the features of claim 7. 
Lan further teaches wherein a first dielectric constant of the dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0039-0042] in view of [0051]) (see below for “is less than that of SiO2 ”). 
As noted above, Lan does not expressly disclose “(wherein a first dielectric constant of the dielectric layer) is less than that of SiO2”.
However, in the analogous art, Suzuki teaches a multilayer wiring 
structure of a semiconductor integrated circuit ([Abstract]), wherein (Fig. 5A+; [0090+]) a first insulating film (63; Fig. 5D; C8 L50+) and second insulating film (68) formed over a substrate, where an opening is formed in first insulating film (63; Fig. 5D) and second insulating film (68), where the first insulating film (63) and the third insulating film (68) comprise silicon oxide and the second insulating film 64 comprises silicon nitride in Example 1 described above, materials for the insulating films are not limited to this combination so long as they have excellent insulation abilities, and a formed insulating film can have an etching rate sufficiently different to other films. For example, organic SOG's (dielectric constant .epsilon.=3.0 to 3.5), polyimide compounds (dielectric constant .epsilon.=3.0 to 3.5), benzocyclobutene (dielectric constant .epsilon.=approximately 2.6), and poly-para-xylylene (dielectric constant .epsilon.=approximately 2.4) can be listed as materials containing carbon atoms and having low dielectric constants (C9 L42-62).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric material of Lan in view of the dielectric material of Suzuki, and thereby, modified Lan’s (by Suzuki) method will have wherein a first dielectric constant of the dielectric layer (Lan {104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0039-0042] in view of [0051] in view of material of Suzuki C9 L42-62; benzocyclobutene (dielectric constant .epsilon.=approximately 2.6 for layer 104; and poly-para-xylylene (dielectric constant .epsilon.=approximately 2.4) for layer 106) is less than that of SiO2  (in view of material of Suzuki C9 L42-62; benzocyclobutene (dielectric constant .epsilon.=approximately 2.6).
The ordinary artisan would have been motivated to modify Lan in the manner set forth above, at least, because this inclusion provides materials with low dielectric constants since that have heat resistances suitable for materials of semiconductor units. Polyimide compounds exhibit heat resistance by having imide linkages, and benzocyclobutene and poly-para-xylylene by having polymer structures of benzene rings (Suzuki C9 L42-62).
Regarding claim 13, modified Lan (by Suzuki) teaches all of the features of claim 12.
Modified Lan (by Suzuki) further teaches wherein a second dielectric constant of the patterned dielectric layer (Lan {104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0039-0042] in view of [0051] in view of material of Suzuki C9 L42-62; poly-para-xylylene (dielectric constant .epsilon.=approximately 2.4) for layer 106) is less than the first dielectric constant layer (Lan {104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0039-0042] in view of [0051] in view of material of Suzuki C9 L42-62; benzocyclobutene (dielectric constant .epsilon.=approximately 2.6 for layer 104).
4.	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Lan et al. (US 20160093591 A1; hereinafter Lan), in view of Pinnington et al. (US 20060255341 A1; hereinafter Pinnington). 
Regarding claim 9, Lan teaches all of the features of claim 7. 
Lan further teaches further comprising: prior to patterning the dielectric layer ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041-0042] in view of [0051]), (see below for “depositing an adhesion promoter on”) the underlying handle wafer (102); and forming the dielectric layer  ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 1; [0041-0042] in view of [0051]) (see below for “on the adhesion promoter”).
As noted above, Lan does not expressly disclose “(further comprising: prior to patterning the dielectric layer), depositing an adhesion promoter on (the underlying handle wafer; and forming the dielectric layer on) the adhesion promoter”.
However, in the analogous art, Pinnington teaches an intermediate substrate which can be used for fabrication of wafer-bonded semiconductor structures used for light-emitting devices, such as light emitting diodes (LEDs), laser diodes (LDs), as well as other devices, and the structure of such devices. The invention further relates to wafer-bonded semiconductor structures fabricated with removable substrates ([0002]), wherein ([0102+) optionally an adhesion layer and preferably a bonding layer are first deposited on the handle substrate surface prior to bonding. In such cases where the bare surface of the source wafer is bonded to a handle substrate, or where the bare source wafer is bonded to the surface of a bonding layer deposited on a handle substrate, annealing steps can be performed following the layer transfer process in order to increase the strength of the bond. Such annealing steps can optimize the stability of the thin transferred layer against peeling and lift-off during subsequent process steps. Preferably an external pressure is applied normal to the surface of the thin transferred layer to prevent the thin layer from peeling during the annealing procedure. This pressure is preferably between 0.5 MPa and 50 MPa and more preferably between 1 MPa and 20 MPa. The application of this pressure on the thin transferred layer enables more efficient bonding than is possible with pressure applied prior to layer transfer, owing to the decreased rigidity of the thin transferred layer relative to the thick source wafer. Optionally a sheet of material that is slightly compressible is inserted between the point at which pressure is applied and the top surface of the thin transferred layer, in order to more efficiently distribute the pressure over the thin layer and facilitate intimate contact of the bonding surfaces. Suitable materials include graphite, mica, or any other material that is compressible in a direction normal to its surface and maintain mechanical rigidity in the directions parallel to the surface. The annealing temperature is selected to be in a range where substantial covalent bonding occurs between the surface of the thin transferred layer and the surface to which it is bonded. In the case of a thin sapphire layer wafer bonded to a silicon dioxide, silicon nitride, or aluminum nitride bonding layer, this temperature preferably falls in the range of between 500.degree. C. and 1400.degree. C. and is more preferably between 600.degree. C. and 1000.degree. C. The duration of the annealing process is preferably between 10 minutes and 10 hours.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Pinnington’s adhesion layer into the method of Lan, and thereby, modified Lan’s (by Pinnington) method will have prior to patterning the dielectric layer (Lan {104, 106, 150A, 150B}; Fig. 10A in view Fig. 3; [0041-0042] in view of [0051]), depositing an adhesion promoter (in view of Pinnington [0102]; adhesion layer) on the underlying handle wafer (102); and forming the dielectric layer  ({104, 106, 150A, 150B}; Fig. 10A in view Fig. 1; [0041-0042] in view of [0051]) on the adhesion promoter (Lan in view of Pinnington [0102]). 		
The ordinary artisan would have been motivated to modify Lan in the manner set forth above, at least, because this inclusion an adhesion layer and preferably a bonding layer are first deposited on the handle substrate surface prior to bonding that will improve the adhesion and bonding of layers such as bonding to to a silicon dioxide, silicon nitride, or aluminum nitride layer (Pinnington [0102]).
5.	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Lan et al. (US 20160093591 A1; hereinafter Lan), in view of Lee (US 20040262635 A1; hereinafter Lee). 
Regarding claim 11, Lan teaches all of the features of claim 7. 
Lan further teaches wherein the bonding an epitaxial device layer (Figs. 13-15; [0055-0057] in view of [0065]; where Tiers 1 and 2 are bonded to the patterned dielectric layer; see [0065] where semiconductor materials of upper-tier wafers comprise of silicon; see [0024] of the “Specification” of the instant disclosure, where it states that “In various examples, the epitaxial layer 404 may include, but is not limited to, silicon (Si)”; therefore, it is construed that the semiconductor materials of upper-tier wafers which comprise of silicon  are epitaxial semiconductor materials) to the patterned dielectric layer ({104, 106, 150A, 150B}; [0039-0041] in view of [0051]) further comprises at least one of performing (see below for “a plasma activation bonding process, performing a low temperature bonding anneal, using an adhesive layer, and performing a thermocompressive bonding process”).
As noted above, Lan does not expressly disclose “(erein the bonding the epitaxial device layer to the patterned dielectric layer further comprises at least one of performing) a plasma activation bonding process, performing a low temperature bonding anneal, using an adhesive layer, and performing a thermocompressive bonding process”.
However, in the analogous art, Lee teaches three dimensional integrated 
circuit (IC) structures and manufacturing methods therefore ([0001]), wherein ([0102+) bonding of dielectric layer 153 of FIG. 4a and SOI substrate of FIG. 4b. SOI substrate 190 shown in FIG. 4b is upside-down and bonded on dielectric layer 153 in FIG. 4a. During the bonding process, pressure is applied with heat treatment in order to increase bonding strength and remove voids between bonding interfaces. Alternatively, eutectic bonding with gold, or thermocompression bonding with a soft metal thin film could be used as the intermediate layer bonding process. Metal layer 121 including intermediate bonding layer 120 used in bonding process may be used as the bottom electrode of the FLD )[0099]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify  Lan’s bonding process with the bonding process of Lee, and thereby, modified Lan’s (by Lee) method will wherein the bonding an epitaxial device layer (Lan Figs. 13-15; [0055-0057] in view of [0065]; where Tiers 1 and 2 are bonded to the patterned dielectric layer; see [0065] where semiconductor materials of upper-tier wafers comprise of silicon; see [0024] of the “Specification” of the instant disclosure, where it states that “In various examples, the epitaxial layer 404 may include, but is not limited to, silicon (Si)”; therefore, it is construed that the semiconductor materials of upper-tier wafers which comprise of silicon  are epitaxial semiconductor materials) to the patterned dielectric layer (Lan {104, 106, 150A, 150B}; [0039-0041] in view of [0051]) further comprises at least one of performing a plasma activation bonding process, performing a low temperature bonding anneal, using an adhesive layer, and performing a thermocompressive bonding process (Lan in view of Lee [0099]).
The ordinary artisan would have been motivated to modify Lan in the manner set forth above, at least, because this inclusion during the bonding process, pressure is applied with heat treatment in order to increase bonding strength (Lee [0099]).
Allowable Subject Matter
6.		Claims 1-6 and 21-27 are allowed.  
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “ cleaving the first semiconductor substrate to separate a portion of the first semiconductor substrate including the RF device from the first semiconductor substrate; forming a patterned dielectric layer on a second semiconductor substrate, wherein the patterned dielectric layer includes an array of air gaps interposing a plurality of dielectric layer regions; and attaching the portion of the first semiconductor substrate including the RF device to the patterned dielectric layer”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.
Claims 2-6, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 21: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a semiconductor device within the epitaxial layer; separating a portion of the epitaxial layer that includes the semiconductor device from the composite substrate; patterning a dielectric layer formed on a second substrate to provide a patterned dielectric layer with adjacent regions of different dielectric composition, wherein at least one region of the adjacent regions includes an air gap; and bonding the separated portion of the epitaxial layer to the patterned dielectric layer”, as recited in Claim 21, in combination with the remaining process steps and sequences of the claim.
Claims 22-27, are allowed as those inherit the allowable subject matter from claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898